Case 5:20-cv-00109-RWS Document 60 Filed 01/06/21 Page 1 of 3 PageID #: 497




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

SABLE NETWORKS, INC. and
SABLE IP, LLC,

               Plaintiffs,
                                                               Case No. 5:20-cv-00109-RWS
vs.
                                                               JURY TRIAL DEMANDED
FORTINET, INC.,

               Defendant.


      JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT

        Plaintiffs Sable Networks, Inc. and Sable IP, LLC and Defendant Fortinet, Inc.

(collectively, the “Parties”) file this Joint Motion to Stay All Deadlines and Notice of Settlement.

The Parties hereby notify the Court that all matters related to the case between the parties have

been resolved in principle. The general terms and amount of the settlement are reflected in the e-

mail exchange filed under seal herewith as Exhibit A. The parties request that the Court stay all

unreached case deadlines applicable between the Parties for thirty (30) days so the appropriate

dismissal papers may be submitted to dismiss all claims between them in this action. The parties

further stipulate that if any issues arise in formalizing the settlement papers, they agree to submit

such issues to the Court for final resolution.
Case 5:20-cv-00109-RWS Document 60 Filed 01/06/21 Page 2 of 3 PageID #: 498




Dated: January 6, 2021                   Respectfully submitted


                                         By: /s/ Daniel P. Hipskind
                                         Elizabeth L. DeRieux
                                         State Bar No. 05770585
                                         Capshaw DeRieux, LLP
                                         114 E. Commerce Ave.
                                         Gladewater, TX 75647
                                         Telephone: (903) 235-2833
                                         Email: ccapshaw@capshawlaw.com
                                         Email: ederieux@capshawlaw.com

                                         Dorian S. Berger (CA SB No. 264424)
                                         Daniel P. Hipskind (CA SB No. 266763)
                                         BERGER & HIPSKIND LLP
                                         9538 Brighton Way, Ste. 320
                                         Beverley Hills, CA 90210
                                         Telephone: (323) 886-3430
                                         Facsimile: (323) 978-5508
                                         Email: dsb@bergerhipskind.com
                                         Email: dph@bergerhipskind.com

                                         Counsel for Plaintiffs Sable Networks, Inc.
                                         and Sable IP, LLC

                                         /s/ Alice E. Snedeker
                                         Melissa R. Smith
                                         State Bar No. 24001351
                                         Email: melissa@gillamsmithlaw.com
                                         GILLAM & SMITH, LLP
                                         303 South Washington Avenue
                                         Marshall, TX 75670
                                         Telephone: (903) 934-8450
                                         Facsimile: (903) 934-9257

                                         Matthew C. Gaudet
                                         mcgaudet@duanemorris.com
                                         Alice E. Snedeker
                                         aesnedeker@duanemorris.com
                                         DUANE MORRIS LLP
                                         1075 Peachtree NE, Suite 2000
                                         Atlanta, GA 30309
                                         Telephone: 404.253.6900
                                         Facsimile: 404.253.6901




                                     2
Case 5:20-cv-00109-RWS Document 60 Filed 01/06/21 Page 3 of 3 PageID #: 499




                                                   Kevin P. Anderson
                                                   kpanderson@duanemorris.com
                                                   DUANE MORRIS LLP
                                                   505 9th Street, N.W.
                                                   Washington, DC 20004
                                                   Telephone: 202.776.7800
                                                   Facsimile: 202.776.7801

                                                   Counsel for Defendant Fortinet, Inc.




                            CERTIFICATE OF CONFERENCE

       I hereby certify that Counsel for Plaintiffs and Counsel for Defendant have complied with
the meet and confer requirement in Local Rule CV-7(h) regarding this Motion. The relief
requested in this motion is joint.

Dated: January 6, 2021                              /s/ Daniel P. Hipskind
                                                    Daniel P. Hipskind




                                               3
